Citation Nr: 0727153	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from August 1963 to 
August 1966, including combat service in Vietnam during the 
Vietnam conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In May 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Columbia, 
South Carolina.  The transcript of that hearing is of record.

DD-214 confirms that the veteran is a Vietnam combat veteran 
who was awarded a Combat Infantry Badge and Purple Heart; 
however, review of the record reveals that active duty SMRs 
for the period August 1963 to August 1966 have not been 
associated with the claims file.  The evidence also indicates 
that the only attempt made by the RO for SMRs was an April 
2004 request to the National Personnel Records Center, and a 
January 2006 telephone call to the veteran for those records.  
In view of 38 C.F.R. § 3.159(c)(2), the Board finds these 
efforts to be inadequate.  The case must therefore be 
remanded for additional records search.  

In addition to the foregoing, it is noted that the veteran 
receives medical care through the Greenville, South Carolina, 
VA Outpatient Clinic.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request all relevant VA medical records 
pertaining to the veteran that are dated from August 2006 to 
the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the National Personnel Records 
Center and any other appropriate agency, 
including the South Carolina Adjutant 
General, and request SMRs compiled from 
August 1963 to August 1966.  

2.  Request medical records pertaining to 
the veteran from the Greenville VA 
Outpatient Clinic that are dated from 
August 2006 to the present.  Also attempt 
to obtain any other evidence that is 
identified as relevant by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  

3.  After taking any other action deemed 
advisable (including the provision, if 
warranted, of another compensation and 
pension examination) the RO should 
readjudicate the veteran's claims for 
service connection for a back condition.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



